Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 2, 2021.




                                       In The

                    Fourteenth Court of Appeals

                                NO. 14-21-00441-CR



               IN RE ALEXIS ZACARIAS MORENO, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               177th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1722569

                         MEMORANDUM OPINION

      On August 5, 2021, relator Alexis Zacarias Moreno filed a petition for writ
of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable Robert
Johnson, presiding judge of the 177th District Court of Harris County, to rule on
relator’s motion for bond reduction.
      Relator is represented by counsel. A defendant is not entitled to hybrid
representation, and, as a consequence, a trial court is free to disregard any pro se
motions presented by a defendant who is represented by counsel. Jenkins v. State,
592 S.W.3d 894, 902 n.47 (Tex. Crim. App. 2018). Moreover, in the absence of a
right to hybrid representation, relator’s pro se petition for writ of mandamus
presents nothing for this court’s review. See Patrick v. State, 906 S.W.2d 481, 498
(Tex. Crim. App. 1995); Turner v. State, 805 S.W.2d 423, 425 n.1 (Tex. Crim.
App. 1991).

      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.



                                      PER CURIAM


Panel consists of Justices Wise, Bourliot, and Zimmerer.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2